128 F.3d 1201
122 Ed. Law Rep. 572
Chinyere JENKINS, etc., et al, Appellees,v.STATE OF MISSOURI, et al, Appellants.
No. 97-2626WMKC.
United States Court of Appeals,Eighth Circuit
Oct. 8, 1997.

On the court's own motion, petition for rehearing by the court en banc is granted.  The opinion and judgment of the court entered on August 14, 1997 are vacated.


1
The case will be argued to the en banc court during the Januay session in St. Louis with the specific date and time to be fixed by later order of this court.